Opinion of the Court by
Chief Justice Hobson
Motion sustained.
When by the final judgment in an action an injunction is granted, and the circuit court makes no order suspending the injunction pending the appeal, the injunction is not suspended by the execution of a supersedeas bond and the taking out of a supersedeas. And after the *813twenty days allowed by section 747 of the Code for that purpose has expired, this court is without power to suspend'the injunction pending the appeal by allowing a bond to be executed by. appellant. The motion to discharge the supersedeas so far as it suspends the injunction is sustained. Section 747 applies in all cases where 'an injunction is granted by a final judgment, although there has been no preliminary injunction, and the only way to obtain a supersedeas of such an injunction is that pointed out in section 747 of the Code.
Motion to discharge supersedeas sustained'.